*575Proceeding pursuant to CPLR article 78 to review a determination of the Board of Directors Review Panel of the Long Island Board of Realtors, Inc., dated July 8, 2003, affirming a decision of the Ethics Hearing Panel dated March 4, 2003, which, after a hearing, determined that the petitioners violated article 15 of the Code of Ethics of the National Association of Realtors and imposed disciplinary sanctions, including a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioners’ contention, substantial evidence was adduced at the hearing to support the determination that they violated article 15 of the Code of Ethics of the National Association of Realtors by recklessly making false or misleading statements about their competitors (see CPLR 7803 [4]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 181 [1978]).
The petitioners’ remaining contentions are without merit. Schmidt, J.P., Santucci, Luciano and Covello, JJ, concur.